Citation Nr: 9905497	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 
through September 1970.  From March 1968 through March 
1969, he was assigned to the Republic of Vietnam, where 
his awards and decorations included the Combat 
Infantryman Badge.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The record reflects that in July 1997, the veteran 
withdrew his request for a hearing before a traveling 
member of the Board.


FINDING OF FACT

The claim of entitlement to service connection for 
peripheral neuropathy is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors, but basically, 
it means that the facts, shown by evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with service in the 
Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  

Service incurrence of organic disease of the nervous 
system may be presumed under certain circumstances if the 
disease is manifested to a degree of 10 percent within 
one year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service incurrence of acute and 
subacute peripheral neuropathy may be presumed under 
certain circumstances if it is manifested to a degree of 
10 percent within one year of the last date on which the 
veteran was exposed an herbicide agent in service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998).

The threshold question is whether the veteran's claim of 
entitlement to service connection for peripheral 
neuropathy is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, has he submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is plausible.  If he 
has not, VA has no duty to assist in the development of 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The United States Court of Veterans Appeals (Court) has 
said repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce 
evidence that a claim is well grounded.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The Court has stated 
that the quality and quantity of the evidence required to 
meet the statutory burden depends upon the issue 
presented by the claim. Grottveit at 92-93.  Where the 
determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is 
required.  Id.  

Further, in order for a direct service connection claim 
to be well grounded, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

The veteran's service medical records are completely 
negative for any evidence of peripheral neuropathy.  
During his May 1970 service separation examination and 
during an April 1972 examination for enlistment in the 
National Guard, neurologic evaluations were normal.  
During the 1972 examination, the veteran responded in the 
negative, when asked if he then had, or had ever had, 
neuritis or paralysis.  

Records from Mercy Hospital in Davenport, Iowa, dated in 
February 1983, show that the veteran was hospitalized for 
complaints of pain and numbness and inability to move his 
right hand.  He had reportedly been bitten by a dog 72 
hours earlier.  The diagnosis was dog bite wound, right 
hand, no evidence of deep palmar space or tendon sheath 
infection.  

Private medical records, dated from April 1983 through 
January 1986, show that the veteran was followed for 
complaints involving his right hand, including pain 
radiating up his right upper extremity to his shoulder.  
In May 1983, electrodiagnostic testing was consistent 
with normal sensory motor conduction in the right median 
and ulnar nerves.  Electromyography (EMG) revealed 
abnormal spontaneous potentials and diminished 
recruitment, probably secondary to soft tissue trauma.  
The various diagnoses for the period from April 1983 
through January 1986 included flail or paralysis right 
upper extremity, partial for the muscle of the right 
shoulder and elbow and complete for the thumb, 
forefingers, and wrist (September 1985). 

In April 1986, the veteran was examined by VA.  It was 
noted that he had a history of a dog bit of the right 
hand and subsequent wrist drop associated with sensory 
and motor paralysis.  Reportedly, in 1984, he had 
experienced pain in the right shoulder, right forearm 
muscles, and right elbow.  X-rays of the right hand, 
elbow, and shoulder did not reveal any bony 
abnormalities.  Following the examination, the impression 
was right upper extremity dysfunction, in particular 
right hand dysfunction, of unclear etiology.  

The examiner noted that the location of the scars was 
consistent with the previous dog bite but that they were 
not consistent with severe neurologic deficit.  The 
examiner further noted that the veteran's neurologic 
examination was in a nonperipheral nerve distribution as 
one might expect with a peripheral nerve root injury from 
trauma.  The veteran's X-rays reportedly did not show 
evidence of reflex sympathetic dystrophy; however, the 
examiner stated that some parts of the examination were 
consistent with that disorder.  The lack of severe pain 
with passive motion, however, was reportedly not 
consistent with reflex sympathetic dystrophy.  The 
examiner also noted that the veteran did not have 
limitation of joint motion as one would expect after a 
period of time.  The examiner suspected that the 
veteran's condition was a type of conversion reaction and 
recommended a psychiatric evaluation and electromyography 
(EMG) and nerve conduction studies.  He reported that the 
veteran's skin atrophy and mild muscle atrophy were 
consistent with disuse of the right upper extremity.

VA outpatient records, dated from March 1993 through 
September 1997, show that the veteran was treated on 
various occasions for complaints of pain in his low back, 
legs, right shoulder, and neck.  The diagnoses included 
backache, depression, anxiety, and PTSD.

Following a VA general medical examination in August 
1995, the relevant diagnosis was right forearm and hand 
atrophy and weakness secondary to animal bite after 
military service.  During a VA neurologic examination 
that same month, the veteran reported that he had been 
unable to use his hand since his dog bite.  Following the 
examination, the diagnosis was an apparent median nerve 
injury to the right wrist which was pretty significant 
and which caused loss of function of the right hand, due 
to direct injury to the nerve, as well as an infectious 
injury to the nerve caused by edema which may have 
affected the nerves more proximally.  The veteran had 
reportedly lost complete use of the right hand.  The 
examiner stated that otherwise, the neural examination 
was normal.

In August 1997, the veteran was examined by VA 
specifically for the purpose of evaluating his peripheral 
nerves.  It was noted that he had served in Vietnam and 
that after his release from service, he had developed 
blistering, itching, and burning discomfort in his neck, 
trunk, arms, and legs.  The history of his dog bite was 
also noted.  The examiner reported that in 1984, the 
veteran began to experience numbness in his arm and leg 
and that he began to limp.  The veteran thought that the 
numbness on his right side was due to peripheral 
neuropathy from Agent Orange exposure.  Following the 
examination, the diagnoses included peripheral neuropathy 
in the right hand from a dog bite and subsequent 
infection and right-sided motor and sensory symptoms with 
balance difficulty which could be from a stroke.  The 
examiner stated that there was no evidence of peripheral 
neuropathy from any other cause.

Although the veteran has a current diagnosis of 
peripheral neuropathy in his right hand, there is no 
medical evidence suggesting the presence of peripheral 
neuropathy in service or until many years thereafter or 
suggesting that the peripheral neuropathy is 
etiologically related to the veteran's exposure to Agent 
Orange in service or to any other incident of service.  
The only reports of a relationship between the veteran's 
peripheral neuropathy and service are offered by the 
veteran.  While he is qualified to report symptoms that 
are capable of lay observation, he is not qualified to 
render opinions which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board must conclude that the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy is not well grounded.




ORDER

Entitlement to service connection for peripheral 
neuropathy is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

